LAMY, J.,
concurring.
I respectfully disagree with regard to that portion of the majority opinion regarding the questioning of the victim and other witnesses as to the victim’s propensity for filing false claims. In my opinion, this questioning is not one requiring an analysis under La.Code Evid. art. 405(A), i.e., one involving general reputation. Rather, I conclude the line of questioning sought was related to the credibility of the victim as a witness and the credibility of her reporting of the incident. In my opinion, this is the type of questioning permitted by La. Code Evid. art. 607. Notwithstanding this conclusion, I find no reversible error. Rather, the State presented the testimonies of other witnesses to the event. This evidence supported the version offered by the victim. Accordingly, there was sufficient evidence regarding the existence of the underlying incident. Therefore, I concur in the result.